Citation Nr: 1041197	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus prior to April 28, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus on or after April 28, 2009.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision rendered by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied an increased rating for 
diabetes mellitus in excess of 20 percent.  

A hearing was held on November 6, 2008, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before the undersigned Acting Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

In January 2009, the Board remanded the case for additional 
development.  As discussed below, the Board finds that there has 
not been substantial compliance with its prior remand, and 
unfortunately, the case must be remanded again to ensure that all 
requested development is complete. 

During the pendency of the appeal, a rating decision dated in 
April 2010 increased the Veteran's disability evaluation for 
diabetes mellitus to 40 percent effective from April 28, 2009.  
However, applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
a remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id. 

The Board previously remanded this case for further development 
in January 2009.  In pertinent part, the Board noted that the 
most recent treatment records in the claims file were dated in 
November 2007 and observed that the Veteran had testified that he 
had been hospitalized twice in 2008.  As such, it appeared that 
there were outstanding VA outpatient treatment records.  Thus, 
the Board indicated that a specific request should be made for VA 
outpatient treatment records dated from November 2007 to the 
present.  It appears that the Veteran submitted a copy of VA 
treatment records for the period from October 2008 to November 
2008.  However, there is no indication that these records 
constitute the complete record of treatment since November 2007.  
Rather, as noted in an April 2009 VA examination report, the 
Veteran receives "monthly" treatment for his diabetes mellitus.  
Nevertheless, it does not appear that such records were ever 
requested.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
those records. 38 C.F.R. § 3.159(c) (2009).  

In addition, the Board noted in the January 2009 remand that the 
Veteran had raised the issue of entitlement to TDIU.  The claim 
was referred to the RO for appropriate action.  However, it does 
not appear that the RO took any action on the issue.  The Court 
has recently held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability (TDIU) as a 
result of that disability is warranted. Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In this case, there is some evidence that the 
Veteran may be unemployed due at least in part to his service-
connected disability.  For example, the Veteran submitted a 
statement in February 2010 from his VA physician that indicates 
that he "is dealing with multiple medical issues and is unable 
to work at this time."  As such, the evidence of record reflects 
that the Veteran may be unemployed as a result of his service-
connected diabetes mellitus for which an appeal of the disability 
rating is pending.  Therefore, the RO should develop a claim for 
TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the Veteran 
is entitled to TDIU under the provisions of 38 
C.F.R. § 4.16, based on impairment 
attributable to his service-connected 
disorders, in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In so 
doing, the RO should ensure that proper notice 
has been provided to the Veteran and may 
decide to pursue further development of the 
Veteran's employment history or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.

2.  The RO should obtain the Veteran's 
complete VA treatment records from November 
2007 to the present.

3.  After completing these actions, the RO 
should conduct any other development as may be 
indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  Further development may 
include affording the Veteran a VA examination 
in connection with his claim for an increased 
evaluation for diabetes mellitus.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



